           Case 1:20-cv-11297-PBS Document 64 Filed 08/26/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
                                    )
BAGLY, et al.,                      )
                                    )
        Plaintiffs,                 )
                                    )
v.                                  )  C.A. No. 20-cv-11297-PBS
                                    )
UNITED STATES DEPARTMENT            )
OF HEALTH AND HUMAN SERVICES, )
et al.,                             )
                                    )
        Defendants.                 )
____________________________________)

              ASSENTED-TO * MOTION FOR AN ENLARGEMNT OF TIME
       Defendants hereby respectfully file this motion for an order under Fed. R. Civ. P. 6(b),

extending Defendants’ time to file a responsive pleading to the Amended Complaint, ECF No. 18,

until 21 days after the Court decides Defendant United States Department of Health and Human

Services (“HHS” or the “agency”)’s forthcoming motion for voluntary remand. Defendants

submit the following in support of this motion:

       1. Plaintiffs filed an Amended Complaint on September 18, 2020.              The Amended

            Complaint is 107 pages and includes 427 paragraphs. The Amended Complaint brings

            claims against more than ten unique modifications to regulations implementing Section

            1557 of the Affordable Care Act and includes four counts. ECF No. 18.

       2. The Amended Complaint joins nine Plaintiffs from across the country. ECF No. 18.



       *  As explained in the Local Rule 7.1(a)(2) certificate below, Plaintiffs have explained that
they do not object to the Government’s request to extend the deadline to answer the amended
complaint until 21 days after the Court decides HHS’s forthcoming motion to remand the rule to
HHS, provided that the Government files its motion for remand no later than September 15, 2021.
Plaintiffs would object to the Government’s request for an extension if the deadline for the
Government’s remand motion were later than September 15, 2021. As explained infra ¶ 8, HHS
anticipates filing its remand motion no later than September 15, 2021.
                                                  1
  Case 1:20-cv-11297-PBS Document 64 Filed 08/26/21 Page 2 of 4




3. On October 14, 2020, Defendants moved to dismiss all of Plaintiffs’ claims pursuant

   to Fed. R. Civ. P. 12(b)(1) and some claims pursuant to Fed. R. Civ. P. 12(b)(6). ECF

   No. 21.

4. On August 18, 2021, the Court issued a Memorandum and Order deciding Defendants’

   motion to dismiss. ECF No. 63. The Court concluded that Plaintiffs’ challenges to

   some provisions of the challenged rule could proceed, but that others could not. Id. at

   3-4, 10.

5. Defendants’ responsive pleading is currently due September 1, 2021. Fed. R. Civ. P.
   12(a)(4)(A).

6. Since the arrival of new leadership at HHS, the agency has completed an initial review

   of the 2020 Rule and HHS has opened a rulemaking docket to reconsider the rule. That

   reconsideration is based on the agency’s substantial and legitimate concerns with the

   challenged rule: its need to ensure that the 2020 Rule’s provisions adequately advance

   the Administration’s policies.    For example, HHS is investigating whether the

   challenged rule adequately advances the Administration’s policy that people should be

   able to access healthcare without being subject to sex discrimination, includin g

   discrimination on the basis of their sexual orientation and gender identity.        See

   Executive Order 13988: Preventing and Combating Discrimination on the Basis of
   Gender Identity or Sexual Orientation. 86 Fed. Reg. 7,023, 7,023 (Jan. 25, 2021). HHS

   is also investigating whether the challenged rule perpetuates systemic barriers to

   opportunities and benefits for underserved groups.       See Executive Order 13985:

   Advancing Racial Equity and Support for Underserved Communities Through the

   Federal Government. 86 Fed. Reg. 7,009, 7,009 (Jan. 25, 2021).           The agency’s

   reconsideration is being undertaken for other substantial reasons as well.        HHS

   anticipates issuing a Notice of Proposed Rulemaking as soon as practicable, but no later

   than April 2022.
                                        2
         Case 1:20-cv-11297-PBS Document 64 Filed 08/26/21 Page 3 of 4




       7. In light of the agency’s ongoing reconsideration, it is appropriate that the provisions of

           the rule that remain subject to review in this case be remanded to HHS so that the issues

           Plaintiffs raise with them in their Amended Complaint can be addressed through the

           administrative rulemaking proceeding. Except in unusual circumstances not present

           here, courts should not undertake parallel review of an agency action that is being

           reconsidered by the agency. HHS anticipates filing a motion for voluntary remand with

           a memorandum of reasons, including citation of supporting authorities, that more fully

           addresses why it is appropriate to grant voluntary remand of the provisions of the rule
           that remain subject to review in this case while the agency reconsiders them.

       8. HHS anticipates filing that motion for voluntary remand no later than September 15,

           2021.

       For the foregoing reasons, Defendants respectfully request that the Court issue an order

enlarging the time to file a responsive pleading until 21 days after the Court decides Defendants’

motion for voluntary remand.

       A proposed order is attached.

 Dated: August 26, 2021                              Respectfully submitted,
                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General
                                                     MICHELLE R. BENNETT
                                                     Assistant Director, Federal Programs Branch
                                                     /s/ Liam C. Holland
                                                     LIAM C. HOLLAND B.B.O. #704799
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, NW
                                                     Washington, DC 20530
                                                     Tel.: (202) 514-4964
                                                     Fax: (202) 616-8470
                                                     Email: Liam.C.Holland@usdoj.gov
                                                     Counsel for Defendants
                                                 3
          Case 1:20-cv-11297-PBS Document 64 Filed 08/26/21 Page 4 of 4




                             LOCAL RULE 7.1(a)(2) CERTIFICATE

        I hereby certify that I communicated with Plaintiffs’ counsel, J.A. Sagar and Kevin Costello,
on August 25, 2021, to provide notice of defendants’ intent to file this motion. Plaintiffs explained
that they do not object to the Government’s request to extend the deadline to answer the amended
complaint until 21 days after the Court decides HHS’s forthcoming motion to remand the rule to HHS,
provided that the Government files its motion for remand no later than September 15, 2021. Plaintiffs
would object to the Government’s request for an extension if the deadline for the Government’s remand
motion were later than September 15, 2021.

                                                      /s/ Liam C. Holland
                                                      LIAM C. HOLLAND




                                                 4
